Exhibit 10(e)

SYSTEM EXECUTIVE CONTINUITY PLAN II
OF ENTERGY CORPORATION AND SUBSIDIARIES

PURPOSES

The System Executive Continuity Plan II of Entergy Corporation and Subsidiaries
has as its purposes the advancement of the interests of the Company and its
stockholders by encouraging the continued attention and dedication of key
members of Entergy's management to their assigned duties, without distraction,
in the event of an attempted or actual change in control of Entergy Corporation.
Plan Benefits shall not become due unless and until Entergy Corporation
experiences a Change in Control. This Plan is separate and distinct from the
System Executive Continuity Plan of Entergy Corporation and Subsidiaries ("Plan
I"), which provides change in control protections with respect to "Eligible
Employees" as that term is defined in Plan I.

ARTICLE I

DEFINITIONS

The following terms shall have the meaning hereinafter indicated unless
expressly provided herein to the contrary:

> 1.01    "Administrator" shall mean the Personnel Committee established by the
> Board of Directors, or such other individuals or committee (not fewer than
> three in number) as shall from time to time be designated in writing by the
> Chairman of the Board of Directors as the administrator of the Plan. The
> Administrator shall be the "plan administrator" for the Plan within the
> meaning of ERISA. Notwithstanding the foregoing, from and after the date
> immediately preceding the commencement of a Change in Control Period, the
> "Administrator" shall mean (a) the individuals (not fewer than three in
> number) who, on the date six months before the commencement of the Change in
> Control Period, constitute the Administrator, plus (b) in the event that fewer
> than three individuals are available from the group specified in clause (a)
> above for any reason, such individuals as may be appointed by the individual
> or individuals so available (including for this purpose any individual or
> individuals previously so appointed under this clause (b)); provided, however,
> that the maximum number of individuals constituting the Administrator shall
> not exceed six.

> 1.02    "Base Salary" shall mean the Participant's annual rate of base salary
> as in effect immediately prior to commencement of a Change in Control Period
> or, if higher, as in effect at any time within one year immediately prior to
> the commencement of the Change in Control Period, which shall be calculated
> exclusive of any bonuses, overtime, or other special payments, but including
> the amount, if any, the Participant elects to defer under: (a) a cash or
> deferred arrangement qualified under Code Section 401(k); (b) a cafeteria plan
> under Code Section 125; (c) the Executive Deferred Compensation Plan of
> Entergy Corporation and Subsidiaries, or any successor or replacement plan;
> and (d) any other nonqualified deferred compensation plan, agreement, or
> arrangement in which the Participant may hereafter participate or be a party.
> 
> 
> 
> 
> 
> 1.03    "Beneficiary" shall mean the Surviving Spouse of Participant or, if
> Participant does not have a Surviving Spouse, Beneficiary shall mean any
> individual or entity so designated by Participant, or, if Participant does not
> have a Surviving Spouse and does not designate a beneficiary hereunder, or if
> the designated beneficiary predeceases Participant, Beneficiary shall mean
> Participant's estate.

> 1.04    "Benefit Pay Continuation Period" shall mean the applicable Benefit
> Pay Continuation Period described in Section 4.02 with respect to the System
> Management Level of the Participant.
> 
> 1.05    "Board of Directors" shall mean the Board of Directors of Entergy
> Corporation.

> 1.06    "Cause" shall mean:

 a. willful and continuing failure by Participant to substantially perform
    Participant's duties (other than such failure resulting from the
    Participant's incapacity due to physical or mental illness or any such
    actual or anticipated failure after the issuance of a Notice of Termination
    for Good Reason by the Participant) that has not been cured within thirty
    (30) days after a written demand for substantial performance is delivered to
    the Participant by the board of directors of the Employer, which demand
    specifically identifies the manner in which the board believes that the
    Participant has not substantially performed the Participant's duties; or
    
    

 b. the willful engaging by the Participant in conduct which is demonstrably and
    materially injurious to any System Company, monetarily or otherwise; or
    
    

 c. conviction of or entrance of a plea of guilty or nolo contendere to a felony
    or other crime which has or may have a material adverse affect on
    Participant's ability to carry out Participant's duties or upon the
    reputation of any System Company; or
    
    

 d. a material violation by Participant of any agreement Participant has with a
    System Company; or
    
    

              e.   unauthorized disclosure by Participant of the confidences of
any System Company.



For purposes of clauses (a) and (b) of this definition, no act, or failure to
act, on the Participant's part shall be deemed "willful" unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant's act, or failure to act, was in the best interest of the
Employer.

            1.07    "Change in Control" shall mean:
 a. the purchase or other acquisition by any person, entity or group of persons,
    acting in concert within the meaning of Sections 13(d) or 14(d) of the
    Securities Exchange Act of 1934 ("Act"), or any comparable successor
    provisions, of beneficial ownership (within the meaning of Rule 13d-3
    promulgated under the Act) of twenty-five percent (25%) or more of either
    the shares of common stock outstanding immediately following such
    acquisition or the combined voting power of Entergy Corporation's voting
    securities entitled to vote generally and outstanding immediately following
    such acquisition, other than any such purchase or acquisition in connection
    with a Non-CIC Merger (defined in subsection (b) below);
    
    

 b. the consummation of a merger or consolidation of Entergy Corporation, or any
    direct or indirect subsidiary of Entergy Corporation with any other
    corporation, other than a Non-CIC Merger, which shall mean a merger or
    consolidation immediately following which the individuals who comprise the
    Board of Directors immediately prior thereto constitute at least a majority
    of the Board of Directors, or the board of directors of the entity surviving
    such merger or consolidation, or the board of directors of any parent
    thereof (unless the failure of such individuals to comprise at least such a
    majority is unrelated to such merger or consolidation);
    
    

 c. the stockholders of Entergy Corporation approve a plan of complete
    liquidation or dissolution of Entergy Corporation or there is consummated an
    agreement for the sale or disposition by Entergy Corporation of all or
    substantially all of Entergy Corporation's assets; or
    
    

 d. any change in the composition of the Board of Directors such that during any
    period of two consecutive years, individuals who at the beginning of such
    period constitute the Board of Directors and any new director (other than a
    director whose initial assumption of office is in connection with an actual
    or threatened election contest, including but not limited to a consent
    solicitation, relating to the election of directors of Entergy Corporation)
    whose appointment or election by the Board of Directors or nomination for
    election by Entergy Corporation's stockholders was approved or recommended
    by a vote of at least two-thirds (2/3) of the directors then still in office
    who either were directors at the beginning of such period or whose
    appointment, election or nomination for election was previously so approved
    or recommended, cease for any reason to constitute at least a majority
    thereof.
    
    

Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (1) the insolvency or bankruptcy of Entergy Corporation; or (2) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Plan and
agrees to continue uninterrupted the rights of the Participants under the Plan;
or (3) the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of Entergy
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Entergy Corporation
immediately following such transaction or series of transactions.

> 1.08    "Change in Control Period" shall mean the period commencing ninety
> (90) days prior to and ending twenty-four (24) calendar months following a
> Change in Control.
>  
> 
> 1.09    "Claims Administrator" shall mean the Administrator or its designee
> responsible for administering claims for benefits under the Plan.

> 1.10    "Claims Appeal Administrator" shall mean the Administrator or its
> delegee responsible for administering appeals from the denial or partial
> denial of claims for benefits under the Plan.

> 1.11    "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act
> of 1985, as amended.

> 1.12    "Code" shall mean the Internal Revenue Code of 1986, as amended.

> 1.13    "Date of Termination," with respect to any purported termination of
> Participant's employment within a Change in Control Period shall mean (a) if
> Participant's employment is terminated for Disability, thirty (30) days after
> Notice of Termination is given (provided that Participant shall not have
> returned to the full-time performance of his duties during such thirty (30)
> day period), and (b) if Participant's employment is terminated for any other
> reason, the date specified in the Notice of Termination (which, in the case of
> a termination by Employer, shall not be less than thirty (30) days (except in
> the case of a termination for Cause) and, in the case of a termination by
> Participant, shall not be less than fifteen (15) days nor more than sixty (60)
> days, respectively, from the date such Notice of Termination is given).

> 1.14    "Disability" shall be deemed the reason for the termination by
> Employer of Participant's employment within a Change in Control Period if, as
> a result of Participant's incapacity due to physical or mental illness,
> Participant shall have been absent from the full-time performance of
> Participant's duties with Employer for a period of six (6) consecutive months,
> Employer shall have given Participant a Notice of Termination for Disability,
> and, within thirty (30) days after such Notice of Termination is given,
> Participant shall not have returned to the full-time performance of
> Participant's duties.

> 1.15    "EAIP" shall mean the Executive Annual Incentive Plan of Entergy
> Corporation and Subsidiaries, or any successor or replacement plan.

> 1.16    "Effective Date" shall mean March 8, 2004, the effective date of the
> Plan.

> 1.17    "Eligible Employee" shall mean an Employee who satisfies the
> eligibility requirements of Section 3.01 and who is either:

 a. hired (or rehired in the case of a previous termination of System Company
    employment) by a System Company on or after the Effective Date; or
    
    

 b. promoted (either initially or after a previous demotion) to an eligible
    System Management Level under Section 3.01 on or after the Effective Date;
    or
    
    

 c. a former participant in Plan I who elects to participate in this Plan in
    lieu of participation in Plan I.
    
    

Except as provided in Section 1.17(c), an Employee who is or was an "Eligible
Employee" under Plan I shall not be an Eligible Employee under this Plan. In no
event shall an Employee who receives or is eligible to receive benefits under
Plan I be eligible to receive benefits under this Plan.



> 1.18    "Employee" shall mean an employee of a System Company.

> 1.19    "Employer" shall mean the System Company with which the Participant is
> last employed on or before the Participant's termination from System
> employment.

> 1.20    "ERISA" shall mean the Employee Retirement Income Security Act of
> 1974, as amended.

> 1.21    "Good Reason" shall mean the occurrence, without the Participant's
> express written consent, of any of the following events during the Change in
> Control Period:

 a. the substantial reduction or alteration in the nature or status of the
    Participant's duties or responsibilities from those in effect on the date
    immediately preceding the first day of the Change in Control Period, other
    than an insubstantial and inadvertent act that is remedied by the System
    Company employer promptly after receipt of notice thereof given by the
    Participant and other than any such alteration primarily attributable to the
    fact that Entergy Corporation may no longer be a public company;
    
    

 b. a reduction of five percent (5%) or more in Participant's base salary as in
    effect immediately prior to commencement of a Change in Control Period,
    which shall be calculated exclusive of any bonuses, overtime, or other
    special payments, but including the amount, if any, the Participant elects
    to defer under: (1) a cash or deferred arrangement qualified under Code
    Section 401(k); (2) a cafeteria plan under Code Section 125; (3) the
    Executive Deferred Compensation Plan of Entergy Corporation and
    Subsidiaries, or any successor or replacement plan; and (4) any other
    nonqualified deferred compensation plan, agreement, or arrangement in which
    the Participant may hereafter participate or be a party;
    
    

 c. requiring Participant to be based at a location outside of the continental
    United States and other than his primary work location as it existed on the
    date immediately preceding the first day of the Change in Control Period,
    except for required travel on business of any System Company to an extent
    substantially consistent with the Participant's present business
    obligations;
    
    

 d. failure by System Company employer to continue in effect any compensation
    plan in which Participant participates immediately prior to the commencement
    of the Change in Control Period which is material to Participant's total
    compensation, including but not limited to compensation plans in effect,
    including stock option, restricted stock, stock appreciation right,
    incentive compensation, bonus and other plans or any substitute plans
    adopted prior to the Change in Control Period, unless an equitable
    arrangement (embodied in an ongoing substitute or alternative plan) has been
    made with respect to such plan, or the failure by System Company employer to
    continue Participant's participation therein (or in such substitute or
    alternative plan) on a basis not materially less favorable, both in terms of
    the amount or timing of payment of benefits provided and the level of the
    Participant's participation relative to other participants, as existed
    immediately prior to the Change in Control;
    
    

 e. failure by System Company employer to continue to provide Participant with
    benefits substantially similar to those enjoyed by Participant under any of
    the System Company's pension, savings, life insurance, medical, health and
    accident, or disability plans in which Participant was participating
    immediately prior to the Change in Control Period, the taking of any other
    action by System Company employer which would directly or indirectly
    materially reduce any of such benefits or deprive Participant of any
    material fringe benefit enjoyed by Participant immediately prior to
    commencement of the Change in Control Period, or the failure by System
    Company employer to provide Participant with the number of paid vacation
    days to which Participant is entitled on the basis of years of service with
    the System in accordance with the System Company's normal vacation policy in
    effect at the time of the Change in Control; or
    
    

 f. any purported termination of Participant's employment which is not effected
    pursuant to a Notice of Termination satisfying the requirements of Section
    1.22 hereof; for purposes of this Plan, no such purported termination shall
    be effective in depriving Participant of the right to terminate employment
    for Good Reason.
    
    

Participant's right to terminate his employment for Good Reason shall not be
affected by Participant's incapacity due to physical or mental illness.
Participant's continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason.



> 1.22    "Notice of Termination" shall mean a notice that shall indicate the
> specific termination provision in this Plan relied upon and shall set forth in
> reasonable detail the facts and circumstances claimed to provide a basis for
> termination of the Eligible Employee's employment under the provision so
> indicated. Further, a Notice of Termination for Cause is required to include a
> copy of a resolution duly adopted by the affirmative vote of not less than
> three-quarters (3/4) of the entire membership of the terminating employer's
> board of directors at a meeting of such board of directors which was called
> and held for the purpose of considering such termination (after reasonable
> notice to Participant and an opportunity for Participant, together with
> Participant's counsel, to be heard before that board) finding that, in the
> good faith opinion of the board, Participant was guilty of conduct set forth
> in the definition of Cause herein, and specifying the particulars thereof in
> detail.

> 1.23    "Office of the Chief Executive" shall mean the Office of Chief
> Executive, as time to time composed, which shall consist of such members
> appointed by, and to serve at the pleasure of, the Chief Executive Officer of
> Entergy Corporation.

> 1.24    "Participant" shall mean an Eligible Employee who fulfills the
> requirements for participation in this Plan as set forth in Section 3.02.

> 1.25    "Participant Application" shall mean the written application between
> Employee and the Administrator evidencing Employee's participation in this
> Plan, which application shall be part of the Plan. Participant Applications
> shall be in substantially the same form as that attached to this Plan as
> Appendix A, as may be amended from time to time by the Administrator.

> 1.26    "Personnel Committee" shall mean the Personnel Committee of the Board
> of Directors.

> 1.27    "Plan" shall mean this System Executive Continuity Plan II of Entergy
> Corporation and Subsidiaries and any amendments, supplements or modifications
> from time to time made hereto in accordance with Sections 8.01 and 8.02.

> 1.28    "Plan I" shall mean the System Executive Continuity Plan of Entergy
> Corporation and Subsidiaries, effective January 1, 2000, and any amendments,
> supplements or modifications from time to time made thereto in accordance with
> the terms of Plan I.

> 1.29    "Potential Change in Control" shall be deemed to have occurred if the
> event set forth in any one of the following paragraphs shall have occurred:

 a. Entergy Corporation or any affiliate or subsidiary company enters into an
    agreement, the consummation of which would result in the occurrence of a
    Change in Control; or
    
    

 b. the Board of Directors adopts a resolution to the effect that, for purposes
    of this Plan, a Potential Change in Control has occurred; or
    
    

 c. any System Company or any person or entity publicly announces an intention
    to take or to consider taking actions which, if consummated, would
    constitute a Change in Control; or
    
    

 d. any person or entity becomes the beneficial owner (as that term is defined
    in Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
    time to time), either directly or indirectly, of securities of Entergy
    Corporation representing twenty percent (20%) or more of either the then
    outstanding shares of common stock of Entergy Corporation or the combined
    voting power of Entergy Corporation's then outstanding securities (not
    including in the calculation of the securities beneficially owned by such
    person or entity any securities acquired directly from Entergy Corporation
    or its affiliates).
    
    

> 1.30    "Qualifying Event" shall mean the occurrence of one of the following
> within the Change in Control Period:

 a. Participant's employment is terminated by Employer other than for Cause; or
    
    

 b. Participant terminates his System employment for Good Reason.

For purposes of this Plan, the following shall not constitute Qualifying Events:
(1) Participant's death; or (2) Participant becoming Disabled under the terms of
the Entergy Corporation Companies' Benefits Plus Long Term Disability ("LTD")
Plan.



> 1.31    "Surviving Spouse" shall mean the person to whom the Participant was
> legally married as of the date of such Participant's death.

> 1.32    "System" shall mean Entergy Corporation and all other System
> Companies, and, except in determining whether a Change in Control has
> occurred, shall include any successor thereto as contemplated in Section 8.03
> of this Plan.

> 1.33    "System Company" shall mean Entergy Corporation and any corporation
> eighty percent (80%) or more of whose stock (based on voting power or value)
> is owned, directly or indirectly, by Entergy Corporation and any partnership
> or trade or business which is eighty percent (80%) or more controlled,
> directly or indirectly, by Entergy Corporation, and, except in determining
> whether a Change in Control has occurred, shall include any successor thereto
> as contemplated in Section 8.03 of this Plan.

> 1.34    "System Management Level" shall mean the applicable management level
> set forth in Section 3.01.

> 1.35    "Target Award" shall mean the target percentage established by the
> Personnel Committee under the EAIP with respect to Participant.

 

ARTICLE II

Construction

> 2.01     Gender and Number. The masculine pronoun whenever used in the Plan
> shall include the feminine. Similarly, the feminine pronoun whenever used in
> the Plan shall include the masculine as the context or facts may require.
> Whenever any words are used herein in the singular, they shall be construed as
> if they were also used in the plural in all cases where the context so
> applies.
>  
> 
> 2.02     Captions. The captions of this Plan are not part of the provisions of
> the Plan and shall have no force and effect.
>  
> 
> 2.03     Severability. In the event any provision of the Plan shall be held
> illegal or invalid for any reason, the illegality or invalidity shall not
> affect the remaining parts of the Plan, and the Plan shall be construed and
> enforced as if the illegal or invalid provision had not been included.
>  



> 2.04     Controlling Law. The administration of the Plan, and any Trust
> established thereunder, shall be governed by applicable federal law, including
> ERISA and, to the extent federal law is inapplicable, the laws of the State of
> Delaware, without regard to the conflict of law principles of any state. Any
> persons or corporations who now are or shall subsequently become parties to
> the Plan shall be deemed to consent to this provision.
>  
> 
> 2.05    No Right to Employment. This Plan does not confer nor shall be
> construed as creating an express or implied contract of employment.

ARTICLE III

PARTICIPATION



> 3.01     Eligible Employees. Only active, full-time Employees who (a) satisfy
> the conditions set forth in Section 1.17 to become an Eligible Employee, (b)
> do not participate in Plan I, and (c) on the day immediately preceding the
> commencement of a Change in Control Period are at one of the following System
> Management Levels (which constitute a select group of management or highly
> compensated employees) shall be eligible for benefits under this Plan:



 1. System Management Level 1 ( Chief Executive Officer and Chairman of the
    Board of Entergy Corporation);
    
    

 2. System Management Level 2 (Presidents and Executive Vice Presidents within
    the System);
    
    

 3. System Management Level 3 (Senior Vice Presidents within the System); and
    
    

 4. System Management Level 4 (Vice Presidents within the System), but only with
    the advance written approval of the Office of Chief Executive.

> 3.02    Participation. An Eligible Employee shall become a Participant in the
> Plan if Eligible Employee has filed with the Administrator, pursuant to this
> Section 3.02 and within the time frame established by the Administrator (and
> as noted on the Participant Application), a Participant Application and all
> other agreements presented to him by the Administrator regarding his
> employment and non-qualified deferred compensation, provided that such
> Participant Application is approved and accepted in writing by the
> Administrator. The Participant Application shall specify the effective date of
> Eligible Employee's participation in the Plan. Eligible Employee shall cease
> to be a Participant under this Plan only in accordance with the terms of
> Sections 3.05 and 6.01.


 

> 3.03    Notice of Participation. Participation shall be evidenced by a written
> notice, signed by the Administrator and delivered to the Participant.


 

> 3.04    Participant Eligibility for Benefits. Participants in the Plan shall
> be eligible for Plan benefits under the terms and conditions of the Plan.


 

> 3.05    Termination of Participation.

Prior to Commencement of Change in Control Period
. An individual shall cease to be a Participant in this Plan and thereafter
shall not be eligible for any benefits otherwise payable under this Plan if,
prior to commencement of the Change in Control Period, for whatever reason
(including, but not limited to, death, other loss of active employment status,
loss of eligible System Management Level), such individual no longer satisfies
the eligibility requirements set forth in Section 3.01. If such individual
thereafter becomes an Eligible Employee, to again become a Participant in the
Plan he shall be required to submit to the Administrator a new Participant
Application and his participation in the Plan shall be conditioned on the
Administrator's approval and acceptance of such Participation Application, as
set forth in Section 3.02. An individual also shall cease to be a Participant in
the Plan prior to commencement of a Change in Control Period for those reasons
set forth in Section 6.01(c) and (d).





For purposes of this Plan, an individual who becomes Disabled under the terms of
the Entergy Corporation Companies' Benefits Plus Long Term Disability ("LTD")
Plan and prior to commencement of a Change in Control Period shall be deemed to
no longer satisfy the eligibility requirements of Section 3.01 upon the
commencement of LTD Plan benefit payments to the individual or on his behalf.



On or After Commencement of Change in Control Period
. An individual shall cease to be a Participant in the Plan on and after the
commencement of a Change in Control Period only for those reasons set forth in
Section 6.01 and shall be subject to the benefit cessation, forfeiture and
repayment provisions set forth therein.



 

ARTICLE IV

BENEFITS

> 4.01    Compensation and Benefit Continuation.

 a. If there should occur a Change in Control and if, within the Change in
    Control Period, a Participant has a Qualifying Event, Employer shall pay
    Participant's full salary to him through the Date of Termination at the rate
    in effect immediately prior to the Date of Termination or, if higher, the
    rate in effect immediately prior to the first occurrence of an event or
    circumstance constituting Good Reason, together with all compensation and
    benefits payable to Participant through the Date of Termination under the
    terms and conditions of the Employer's compensation and benefit plans,
    programs or arrangements as in effect immediately prior to the Date of
    Termination or, if more favorable to Participant, as in effect immediately
    prior to the first occurrence of an event or circumstance constituting Good
    Reason.
    
    

 b. If there should occur a Change in Control and if, within the Change in
    Control Period, a Participant has a Qualifying Event, Employer shall pay to
    Participant the Participant's normal post-termination compensation and
    benefits as such payments become due. Such post-termination compensation and
    benefits shall be determined under, and paid in accordance with, the
    Employer's retirement, insurance and other compensation or benefit plans,
    programs and arrangements.
    
    

 c. If there should occur a Change in Control and if, within the Change in
    Control Period, a Participant has a Qualifying Event, then such Participant
    shall be entitled to receive, subject to the limitation provisions of
    Section 4.09 and the forfeiture provisions of Section 6.01, the Plan
    benefits set forth in Sections 4.02 and 4.03 with respect to Participants at
    his System Management Level. A Participant's benefits shall be determined by
    reference to his System Management Level on the date immediately preceding
    the commencement of the Change in Control Period.
    
    
     

> 4.02    Periodic Cash Payments. A Participant satisfying all of the terms and
> conditions of this Plan shall be entitled to receive, in lieu of any further
> salary payments to the Participant for periods subsequent to the Date of
> Termination, but subject to the limitation provisions of Section 4.09 and the
> forfeiture provisions of Section 6.01, periodic cash payments calculated and
> payable in accordance with the following:

 a. If Participant is at System Management Level 1 or 2, the total cash benefit
    amount payable under this Section 4.02 to the Participant shall be equal to
    three (3) times the sum of: (1) Participant's Base Salary or, if higher,
    Participant's annual rate of salary as in effect immediately prior to the
    first occurrence of an event or circumstance constituting Good Reason and
    (2) Participant's Target Award for the year in which the Change in Control
    Period commences or, if higher, the year in which the Date of Termination
    occurs. The total cash benefit amount computed above shall be divided into
    substantially equal installments and paid to Participant over a thirty-six
    (36) consecutive month period, commencing on the Date of Termination, which
    thirty-six (36) consecutive month period shall be the Benefit Pay
    Continuation Period for System Management Level 1 and 2 Participants.
    Payments of such substantially equal installments over Participant's Benefit
    Pay Continuation Period shall be payable in advance at the same frequency as
    base salary payments to Participant immediately prior to the Qualifying
    Event.
    
    

 b. If Participant is at System Management Level 3, the total cash benefit
    amount payable under this Section 4.02 to Participant shall be equal to two
    (2) times the sum of: (1) Participant's Base Salary or, if higher,
    Participant's annual rate of salary as in effect immediately prior to the
    first occurrence of an event or circumstance constituting Good Reason and
    (2) Participant's Target Award for the year in which the Change in Control
    Period commences or, if higher, the year in which the Date of Termination
    occurs. The total cash benefit amount computed above shall be divided into
    substantially equal installments and paid to the Participant over a
    twenty-four (24) consecutive month period, commencing on the Date of
    Termination, which twenty-four (24) consecutive month period shall be the
    Benefit Pay Continuation Period for System Management Level 3 Participants.
    Payments of such substantially equal installments over Participant's Benefit
    Pay Continuation Period shall be payable in advance at the same frequency as
    base salary payments to Participant immediately prior to the Qualifying
    Event.
    
    

 c. If Participant is at System Management Level 4, the total cash benefit
    amount payable under this Section 4.02 to Participant shall be equal to the
    sum of: (1) Participant's Base Salary or, if higher, Participant's annual
    rate of salary as in effect immediately prior to the first occurrence of an
    event or circumstance constituting Good Reason and (2) Participant's Target
    Award for the year in which the Change in Control Period commences or, if
    higher, the year in which the Date of Termination occurs. The total cash
    benefit amount computed above shall be divided into substantially equal
    installments and paid to Participant over a twelve (12) consecutive month
    period, commencing on the Date of Termination, which twelve (12) consecutive
    month period shall be the Benefit Pay Continuation Period for System
    Management Level 4 Participants. Payments of such substantially equal
    installments over Participant's Benefit Pay Continuation Period shall be
    payable in advance at the same frequency as base salary payments to
    Participant immediately prior to the Qualifying Event.
    
    
     

> 4.03    Additional Benefits. In addition to the benefits set forth in section
> 4.02, a Participant satisfying all of the terms and conditions of this Plan
> shall be entitled, subject to the forfeiture provisions of Section 6.01, to
> the following benefits under the Plan:

 a. For the duration of a Participant's Benefit Pay Continuation Period, the
    Employer shall arrange to provide the Participant and his dependents medical
    and dental benefits substantially similar to those provided to the
    Participant and his dependents immediately prior to the Qualifying Event or,
    if more favorable to the Participant, those provided to the Participant and
    his dependents immediately prior to the first occurrence of an event or
    circumstance constituting Good Reason, at no greater cost to the Participant
    than the cost to Employer's regular full-time active employees immediately
    prior to such date or occurrence; provided, however, that unless the
    Participant consents to a different arrangement, such medical and dental
    benefits shall be provided through a third-party insurer. Benefits otherwise
    receivable by the Participant pursuant to this Section 4.03(a) shall be
    reduced to the extent benefits of the same type are received by or made
    available to the Participant during his Benefit Pay Continuation Period (and
    any such benefits received by or made available to the Participant shall be
    reported to the Employer by the Participant); provided, however, that the
    Employer shall reimburse the Participant for the excess, if any, of the cost
    of such benefits to the Participant over such cost immediately prior to the
    Qualifying Event or, if more favorable to the Participant, the first
    occurrence of an event or circumstance constituting Good Reason. The period
    of coverage provided in accordance with this Section 4.03(a) shall count
    toward the Participant's required period of continuation coverage, if any,
    under COBRA.
    
    
    
    If the Participant would have become entitled to post-retirement medical and
    dental benefits under the Employer's medical and dental plans, as in effect
    immediately prior to the Qualifying Event or, if more favorable to the
    Participant, as in effect immediately prior to the first occurrence of an
    event or circumstance constituting Good Reason, had the Participant's
    employment terminated at any time during his Benefit Pay Continuation
    Period, the Employer shall provide such post-retirement medical and dental
    benefits to the Participant and the Participant's dependents commencing on
    the later of (1) the date on which such coverage would have first become
    available or (2) the date on which benefits described in the immediately
    preceding paragraph terminate.
    
    

 b. Subject to any federal securities law restrictions on sale and exercise, the
    number of Performance Shares or Performance Share units, as applicable,
    Participant shall be entitled to receive under the Performance Share Program
    of the Equity Ownership Plan of Entergy Corporation and Subsidiaries with
    respect to any Performance Period (as defined under the Performance Share
    Program) that precedes or includes the day on which the Change in Control
    Period commences shall be determined as if Participant satisfied the
    remaining performance requirements at Participant's target level under the
    Performance Share Program with respect to such Performance Period(s).
    
    

 c. If any of the payments or benefits received or to be received by a
    Participant in connection with a Change in Control or the Participant's
    termination of employment (whether pursuant to the terms of this Plan or any
    other plan, arrangement or agreement with a System Company) (all such
    payments and benefits, excluding the Gross-Up Payment, being hereinafter
    referred to as the "Total Payments") will be subject to any excise tax
    imposed under Section 4999 of the Code ("Excise Tax"), the Employer shall
    pay to the Participant an additional amount (the "Gross-Up Payment") such
    that the net amount retained by the Participant, after deduction of any
    Excise Tax on the Total Payments and any federal, state and local income and
    employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to
    the Total Payments.
     

> > For purposes of determining whether any of the Total Payments will be
> > subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
> > Total Payments shall be treated as "parachute payments" (within the meaning
> > of Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel
> > ("Tax Counsel") reasonably acceptable to the Participant and selected by the
> > accounting firm which was, immediately prior to the Change in Control
> > Period, Entergy Corporation's independent auditor (the "Auditor"), such
> > payments or benefits (in whole or in part) do not constitute parachute
> > payments, including by reason of Section 280G(b)(4)(A) of the Code; (2) all
> > "excess parachute payments" (within the meaning of Section 280G(b)(1) of the
> > Code shall be treated as subject to the Excise Tax unless, in the opinion of
> > Tax Counsel, such excess parachute payments (in whole or in part) represent
> > reasonable compensation for services actually rendered (within the meaning
> > of Section 280G(b)(4)(B) of the Code) in excess of the "Base Amount" (within
> > the meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
> > compensation, or are otherwise not subject to the Excise Tax; and (3) the
> > value of any noncash benefits or any deferred payment or benefit shall be
> > determined by the Auditor in accordance with the principles of Sections
> > 280G(d)(3) and (4) of the Code. For purposes of determining the amount of
> > the Gross-Up Payment, the Participant shall be deemed to pay federal income
> > tax at the highest marginal rate of federal income taxation in the calendar
> > year in which the Gross-Up Payment is to be made and state and local income
> > taxes at the highest marginal rate of taxation in the state and locality of
> > the Participant's residence on the Date of Termination (or if there is no
> > Date of Termination, then the date on which the Gross-Up Payment is
> > calculated for purposes of this Section 4.03(c)), net of the maximum
> > reduction in federal income taxes which could be obtained from deduction of
> > such state and local taxes.
> > 
> > In the event that the Excise Tax is finally determined to exceed the amount
> > taken into account hereunder in calculating the Gross-Up Payment (including
> > by reason of any payment the existence or amount of which cannot be
> > determined at the time of the Gross-Up Payment), the Employer shall make
> > additional Gross-Up Payment in respect of such excess (plus any interest,
> > penalties or additions payable by the Participant with respect to such
> > excess) within five (5) business days following the time that the amount of
> > such excess is finally determined. The Participant and the Employer shall
> > each reasonably cooperate with the other in connection with any
> > administrative or judicial proceedings concerning the existence or amount of
> > liability for Excise Tax with respect to the Total Payments.
> > 
> > The payments provided in this subsection 4.03(c) shall be made not later
> > than the 5th day following the Date of Termination; provided, however, that
> > if the amounts of such payments cannot be finally determined on or before
> > such day, the Employer shall pay to the Participant on such day an estimate,
> > in accordance with this subsection 4.03(c), of the minimum amount of such
> > payments to which the Participant is clearly entitled and shall pay the
> > remainder of such payments (together with interest on the unpaid remainder
> > (or on all such payments to the extent the Employer fails to make such
> > payments when due) at 120% of the rate provided in Section 1274(b)(2)(B) of
> > the Code) as soon as the amount thereof can be determined but in no event
> > later than the thirtieth (30th) day after the Date of Termination.
> >  



> 4.04    Written Statement Explaining Benefits. At the time that payments under
> Sections 4.02 and 4.03 commence, the Administrator shall provide the
> Participant with a written statement setting forth the manner in which such
> payments were calculated and the basis for such calculations including,
> without limitation, any opinions or other advice the Employer or the
> Administrator has received from Tax Counsel, the Auditor or other advisors or
> consultants, and any such opinions or advice which are in writing shall be
> attached to the statement.


 

> 4.05    Legal Fees and Expenses. On or after the commencement of a Change in
> Control Period, the Employer shall also pay to the Participant all legal fees
> and expenses incurred by the Participant in disputing in good faith any issue
> hereunder relating to the termination of the Participant's employment, in
> seeking in good faith to obtain or enforce any benefit or right provided by
> this Plan or in connection with any tax audit or proceeding to the extent
> attributable to the application of Section 4999 of the Code to any payment or
> benefit provided hereunder. Such payments shall be made within five (5)
> business days after delivery of the Participant's written requests for payment
> accompanied with such evidence of fees and expenses incurred as the Employer
> reasonably may require.


 

> 4.06    Forfeiture and Repayment of Benefits. The benefits that become payable
> or in which Participant vests solely upon a Change in Control shall
> nonetheless be subject to forfeiture and repayment under the conditions
> outlined in Section 6.01 of this Plan.


 

> 4.07    Death of Participant. If Participant should die after the occurrence
> of Participant's Qualifying Event, but prior to receiving all amounts to which
> he became entitled to receive under Sections 4.02 and 4.03, then all remaining
> amounts owed to Participant shall be paid in accordance with the terms of this
> Plan to his Beneficiary.


 

> 4.08    Provisions of Referenced Plans. To the extent this Plan references or
> incorporates provisions of any other System Company plan and (a) such other
> plan is amended, supplemented, modified or terminated during the two-year
> period commencing on the date of a Potential Change in Control and (b) such
> amendment, supplementation, modification or termination adversely affects any
> benefit under this Plan, whether it be in the method of calculation or
> otherwise, then for purposes of determining benefits under this Plan, the
> Administrator shall rely upon the version of such other plan in existence
> immediately prior to any such amendment, supplementation, modification or
> termination, unless such change is agreed to in writing and signed by the
> affected Participant and by the Administrator, or by their legal
> representatives and successors.


 

> 4.09    Benefit Limitation. Notwithstanding any provision of this Plan to the
> contrary, the value of the benefits payable to a Participant under the terms
> of Section 4.02 shall not in the aggregate exceed 2.99 times the sum of: (a)
> Participant's annual base salary as in effect at any time within one year
> prior to commencement of a Change in Control Period or, if higher, immediately
> prior to a circumstance constituting Good Reason plus (b) the higher of: (i)
> the annual incentive award actually awarded to the Participant under the EAIP
> for the fiscal year of Entergy Corporation immediately preceding the fiscal
> year in which the Participant's termination of employment occurs; (ii) the
> Target Award for such Participant for the fiscal year of Entergy Corporation
> in which the Participant's termination of employment occurs; or (iii) the
> Target Award for such Participant for the fiscal year of Entergy Corporation
> in which the Change in Control Period commences.

 

ARTICLE V

SOURCE OF PAYMENTS

> 5.01     Unfunded Plan. All rights of a Participant, Beneficiary or any other
> person or entity having or claiming a right to payments under this Plan shall
> be entirely unfunded, and nothing in this Plan shall be construed to give such
> person or entity any right, title, interest, or claim in or to any specific
> asset, fund, reserve, account or property of any kind whatsoever, owned by a
> System Company, or in which a System Company may have any right, title or
> interest now or in the future. However, the Participant, Beneficiary or any
> other such person or entity shall have the right to enforce his claim against
> the Employer or any other System Company in the same manner as any other
> unsecured creditor of such System Company. Neither a Participant, his
> Beneficiary nor any other person or entity shall have any rights in or against
> any specific assets of any System Company.
> 
>  



> 5.02    Employer Liability. At its own discretion, a System Company may
> purchase such insurance or annuity contracts or other types of investments as
> it deems desirable in order to accumulate the necessary funds to provide for
> the future benefit payments under the Plan. However, (a) a System Company
> shall be under no obligation to fund the benefits provided under this Plan;
> (b) the investment of System Company funds credited to a special account
> established hereunder shall not be restricted in any way; and (c) such funds
> may be available for any purpose the System Company may choose. Nothing stated
> herein shall prohibit a System Company from adopting or establishing a trust
> or other means as a source for paying any obligations created hereunder
> provided, however, any and all rights that any such Participants shall have
> with respect to any such trust or other fund shall be governed by the terms
> thereof.

> 5.03    Establishment of Trust. Notwithstanding any provisions of this Article
> V to the contrary, within thirty (30) days following the date of a Change in
> Control, each System Company shall make a single irrevocable lump sum
> contribution to the Trust for Deferred Payments of Entergy Corporation and
> Subsidiaries ("Trust") pursuant to the terms and conditions described in such
> Trust. Each System Company's contribution shall be in an amount equal to the
> total amount of additional benefits payable to such System Company's Plan
> Participants in accordance with the provisions of Section 4.02 of the Plan for
> the duration of the applicable Benefit Pay Continuation Period.
> Notwithstanding the foregoing in this Section to the contrary, a System
> Company may make contributions to the Trust prior to a Change in Control in
> such amounts as it shall determine in its complete discretion. The Trust is
> intended as a "grantor" trust under the Internal Revenue Code and the
> establishment and funding of such Trust is not intended to cause Participants
> to realize current income on amounts contributed thereto, and the Trust shall
> be so interpreted.

ARTICLE VI

TERMINATION OF BENEFITS

> 6.01    Termination of Benefits. Notwithstanding any provision under this Plan
> to the contrary, upon the occurrence of one or more of the following events,
> an individual shall immediately cease to be a Participant hereunder and no
> Plan benefits shall be payable to him, and, where indicated below, such
> individual shall immediately repay any Plan benefits previously received by
> him:

 a. during the applicable Benefit Continuation Period, Participant accepts
    employment with a System Company;
    
    Participant elects to receive the benefits of any other voluntary or
    involuntary severance or separation program (excluding any qualified or
    non-qualified retirement or deferred compensation plans) maintained by any
    System Company, provided, however, that receipt of any benefits under the
    terms of any retention plan or agreement shall not be deemed to be the
    receipt of severance or separation benefits for purposes of this section;
    
    without Employer permission, Employee removes, copies, or fails to return if
    he or she has already removed, any property belonging to one or all of the
    System Companies, including, but not limited to, the original or any copies
    of any records, computer files or disks, reports, notes, documents, files,
    audio or video tapes, papers of any kind, or equipment provided by any one
    or all of the System Companies or created using property of or for the
    benefit of one or all of the System Companies;
    
    during Participant's employment and for 2 years thereafter, other than as
    authorized by a System Company or as required by law or as necessary for the
    Participant to perform his duties for a System Company employer, Participant
    shall disclose to any person or entity any non-public data or information
    concerning any System Company, in which case Participant shall be required
    to repay any Plan benefits previously received by him. Disclosure of
    information pursuant to subpoena, judicial process, or request of a
    governmental authority shall not be deemed a violation of this provision,
    provided that Participant gives the System Company immediate notice of any
    such subpoena or request and fully cooperates with any action by System
    Company to object to, quash, or limit such request; or
    
    Participant engages in any employment (without the prior written consent of
    his last System Company employer) either individually or with any person,
    corporation, governmental agency or body, or other entity in competition
    with, or similar in nature to, any business conducted by any System Company
    at any time within the Applicable Period (defined below) and commencing upon
    termination of employment, where such competing employer is located in, or
    servicing in any way customers located in, those parishes and counties in
    which any System Company services customers during such Applicable Period,
    in which case Participant shall be required to repay any Plan benefits
    previously received by him. For purposes of this section 6.01 (e),
    Applicable Period shall mean:

 1. two (2) years for Participants at System Management Levels 1 and 2 at the
    commencement of the Change in Control Period, provided, however, that the
    two-year Applicable Period shall be extended to three (3) years if otherwise
    permissible under applicable law;
    
    two (2) years for Participants at System Management Level 3 at the
    commencement of the Change in Control Period; and
     

             3.    one (1) year for Participants at System Management Level 4 at
the commencement of the Change in Control Period.

> However, if the stated Applicable Periods described herein shall be
> impermissible under applicable law, then the Applicable Period for purposes of
> this Plan shall be the maximum time period allowed under applicable law for a
> covenant not to compete.



 

ARTICLE VII

PLAN ADMINISTRATION



> 7.01    Administration of Plan. The Administrator shall operate and administer
> the Plan and, as such, shall have the authority as Administrator to exercise
> the powers and discretion conferred on it by the Plan, including the right to
> delegate any function to a specified person or persons. The Administrator
> shall discharge its duties for the exclusive benefit of the Participants and
> their Beneficiaries.

> 7.02    Powers of the Administrator. The Administrator and any of its delegees
> shall administer the Plan in accordance with its terms and shall have all
> powers, authority, and discretion necessary or proper for such purpose. In
> furtherance of this duty, the Administrator shall have the sole and exclusive
> power and discretion to make factual determinations, construe and interpret
> the Plan, including the intent of the Plan and any ambiguous, disputed or
> doubtful provisions of the Plan. All findings, decisions, or determinations of
> any type made by the Administrator, including factual determinations and any
> interpretation or construction of the Plan, shall be final and binding on all
> parties and shall not be disturbed unless the Administrator's decisions are
> arbitrary and capricious. The Administrator shall be the sole judge of the
> standard of proof required in any claim for benefits and/or in any question of
> eligibility for a benefit. By way of example, the Administrator shall have the
> sole and exclusive power and discretion:

 a. to adopt such rules and regulations as it shall deem desirable or necessary
    for the administration of the Plan on a consistent and uniform basis;
    
    to interpret the Plan including, without limitation, the power to use
    Administrator's sole and exclusive discretion to construe and interpret (1)
    the Plan, (2) the intent of the Plan, and (3) any ambiguous, disputed or
    doubtful provisions of the Plan;
    
    to determine all questions arising in the administration of the Plan
    including, but not limited to, the power and discretion to determine the
    rights or eligibility of any Employee, Participant, Beneficiary or other
    claimant to receive under the Plan;
    
    to require such information as the Administrator may reasonably request from
    any Employee, Participant, Beneficiary or other claimant as a condition for
    receiving any benefit under the Plan;
    
    to grant and/or deny any and all claims for benefits, and construe any and
    all issues of Plan interpretation and/or fact issues relating to eligibility
    for benefits;
    
    to compute the amount and determine the manner and timing of any benefits
    payable under the Plan;
    
    to execute or deliver any instrument or make any payment on behalf of the
    Plan;
    
    to employ one or more persons to render advice with respect to any of the
    Administrator's responsibilities under the Plan;
    
    to direct the Employer concerning all payments that shall be made pursuant
    to the terms of the Plan; and
    
    to make findings of fact, to resolve disputed fact issues, and to make
    determinations based on the facts and evidence contained in the
    administrative record developed during the claims review procedure.

For any acts not specifically enumerated above, when applying, construing, or
interpreting any and all Plan provisions and/or fact questions presented in
claims for benefits, the Administrator shall have the same discretionary powers
as enumerated above.

> 7.03    Reliance on Reports and Certificates. The Administrator may rely
> conclusively upon all tables, valuations, certificates, opinions and reports
> furnished by an actuary, accountant, counsel or other person who may from time
> to time be employed or engaged for such purposes.
> 
>  
> 
> 7.04    Claims Administration. The Administrator may appoint and, in its sole
> discretion, remove a Claims Administrator and/or Claims Appeal Administrator
> to administer claims for benefits under the Plan in accordance with its terms,
> and, pursuant to section 7.02, such delegees shall have all powers, authority,
> and discretion necessary or proper for such purpose. In the absence of such
> appointment, the Administrator shall be the Claims Administrator and Claims
> Appeal Administrator.
> 
>  
> 
> 7.05    Filing Benefit Claims. Any claim asserting entitlement to a benefit
> under the Plan must be asserted within ninety (90) days after the event giving
> rise to the claim by sending written notice of the claim to the Claims
> Administrator. The written notice of the claim must be accompanied by any and
> all documents, materials, or other evidence allegedly supporting the claim for
> benefits. If the claim is granted, the claimant will be so notified in writing
> by the Claims Administrator.
>  



> 7.06    Claim of Good Reason or Cause for Termination. For purposes of any
> determination regarding the existence of Good Reason or Cause for termination
> during a Change in Control Period, any position taken by the Participant shall
> be presumed correct unless Employer establishes to the Administrator by clear
> and convincing evidence that such position is not correct.

> 7.07    Denial or Partial Denial of Benefit Claims. If the Claims
> Administrator denies a claim for benefits in whole or part, the Claims
> Administrator shall notify the claimant in writing of the decision within
> ninety (90) days after the Claims Administrator has received the claim. In the
> Claim Administrator's sole discretion, the Claims Administrator may extend the
> time to decide the claim for an additional ninety (90) days, by giving written
> notice of the need for such an extension any time prior to the expiration of
> the initial ninety-day period. The Claims Administrator, in its sole
> discretion, reserves the right to request specific information from the
> claimant, and reserves the right to have the claimant examined or tested by
> person(s) employed or compensated by the Plan. If the claim is denied or
> partially denied, the Claims Administrator shall provide the claimant with
> written notice stating:

 a. the specific reasons for the denial of the claim (including the facts upon
    which the denial was based) and reference to any pertinent plan provisions
    on which the denial is based;
    
    if applicable, a description of any additional material or information
    necessary for claimant to perfect the claim and an explanation of why such
    material or information is necessary; and

 b. an explanation of the claims review appeal procedure including the name and
    address of the person or committee to whom any appeal should be directed.
    
    

> 7.08     Appeal of Claims That Are Denied or Partially Denied. The claimant
> may request review of the Claims Administrator's denial or partial denial of a
> claim for Plan benefits. Such request must be made in writing within sixty
> (60) days after claimant has received notice of the Claims Administrator's
> decision and shall include with the written request for an appeal any and all
> documents, materials, or other evidence which claimant believes supports his
> or her claim for benefits. The written request for an appeal, together with
> all documents, materials, or other evidence which claimant believes supports
> his or her claim for benefits should be addressed to the Claims Administrator,
> who will be responsible for submitting the appeal for review to the Claims
> Appeal Administrator.
> 
>  
> 
> 7.09     The Appeal Process. The Claims Administrator will submit the appeal
> to the Claims Appeal Administrator for review of the denial or partial denial
> of the claim. Within sixty (60) days after the receipt of claimant's appeal,
> claimant will be notified of the final decision of the Claims Appeal
> Administrator, unless, in the Claims Appeal Administrator's sole discretion,
> circumstances require an extension of this period for up to an additional
> sixty (60) days. If such an extension is required, the Claims Appeal
> Administrator shall notify claimant of this extension in writing before the
> expiration of the initial 60-day period. During the appeal, the Claims Appeal
> Administrator, in its sole discretion, reserves the right to request specific
> information from the claimant, and reserves the right to have the claimant
> examined or tested by person(s) employed or compensated by the Plan. The final
> decision of the Claims Appeal Administrator shall set forth in writing the
> facts and plan provisions upon which the decision is based. All decisions of
> the Claims Appeal Administrator are final and binding on all employees,
> Participants, their Beneficiaries, or other claimants.
>  
> 
> 7.10     Judicial Proceedings for Benefits. No claimant may file suit in court
> to obtain benefits under the Plan without first completely exhausting all
> stages of this claims review process. In any event, no legal action seeking
> Plan benefits may be commenced or maintained against the Plan more than ninety
> (90) days after the Claims Appeal Administrator's decision on appeal.



 

ARTICLE VIII

AMENDMENT AND TERMINATION



> 8.01    General. The Board of Directors shall have the right, in its absolute
> discretion, at any time and from time to time, to modify or amend, in whole or
> in part, any or all of the provisions of this Plan, or suspend or terminate it
> entirely, subject to the provisions of Section 8.02 hereof. The provisions of
> this Article VIII shall survive a termination of the Plan unless such
> termination is agreed to by the Participants.



> 8.02    Restrictions on Amendment or Termination. Any amendment or
> modification to, or the termination of, the Plan shall be subject to the
> following restrictions:



No amendment, modification, suspension or termination of the Plan may reduce the
amount of benefits or adversely affect the manner of payment of benefits of any
Participant or Beneficiary then receiving benefits in accordance with the terms
of Article IV, unless such modification is agreed to in writing and signed by
the affected Participant or Beneficiary and by the Plan Administrator, or by
their legal representatives and successors; andNo provision of this Plan may be
modified, waived, or discharged during the 2-year period commencing on the date
of a Potential Change in Control unless such modification, waiver, or discharge
is agreed to in writing and signed by the affected Participant and by the Plan
Administrator, or by their legal representatives and successors.

> 8.03    Successors. A System employer shall require any successor (whether
> direct or indirect, by purchase, merger, consolidation, or otherwise) of all
> or substantially all of its business and/or assets to expressly assume and
> agree to perform this Plan in the same manner and to the same extent that the
> System employer would be required to perform it if no such succession had
> taken place. Failure of the System employer to obtain such assumption and
> agreement prior to the effectiveness of any such succession shall be a breach
> of this Plan and shall entitle each Participant to compensation from the
> System employer in the same amount and on the same terms as they would be
> entitled hereunder if terminated voluntarily for Good Reason, except for the
> purposes of implementing the foregoing, the date on which any such succession
> becomes effective shall be deemed the effective date of termination. Any
> successor or surviving entity that assumes or otherwise adopts this Plan as
> contemplated in this Section 8.03 shall succeed to all the rights, powers and
> duties of the Employer and the Board of Directors hereunder, subject to the
> restrictions on amendment or termination of the Plan as set forth in Section
> 8.02.

 

ARTICLE IX

MISCELLANEOUS



> 9.01     No Alienation. The benefits provided hereunder shall not be subject
> to alienation,
> assignment, pledge, anticipation, attachment, garnishment, receivership,
> execution or levy of any kind, including liability for alimony or support
> payments, and any attempt to cause such benefits to be so subjected shall not
> be recognized, except to the extent as may be required by law.
> 
>  



> 9.02    No Mitigation. If the Participant's employment with his Employer
> terminates during a Change in Control Period, the Participant is not required
> to seek other employment or to attempt in any way to reduce any amounts
> payable to the Participant by the Employer pursuant to Article IV hereof.
> Further, the amount of any payment or benefit provided for under this Plan
> shall not be reduced by any compensation earned by the Participant as the
> result of employment by another employer, by retirement benefits, by offset
> against any amount claimed to be owed by the Participant to the System, or
> otherwise.
> 
>  
> 
> 9.03    Indemnification. To the extent not covered by insurance, or if there
> is a failure to provide full insurance coverage for any reason, and to the
> extent permissible under applicable laws and regulations, the System employers
> agree to hold harmless and indemnify Administrator and its members against any
> and all claims and causes of action by or on behalf of any and all parties
> whomsoever, and all losses therefrom, including, without limitation, costs of
> defense and attorneys' fees, based upon or arising out of any act or omission
> relating to or in connection with the Plan and Trust other than losses
> resulting from any such person's fraud or willful misconduct.

IN WITNESS WHEREOF

, Entergy Corporation has caused this Plan to be executed by its duly authorized
officer on this __ day of ________, 2004, but effective as of the Effective Date
set forth herein.



 

ENTERGY CORPORATION


through the undersigned duly authorized representative



 

                                                                                                       
                                                   
                                                                                                       
WILLIAM E. MADISON
                                                                                                       
Senior Vice-President,
                                                                                                       
Human Resources and Administration